McCOMB, J.
From a judgment of guilty on three counts of violation of section 288 of the Penal Code after trial before the court without a jury and from an order denying his motion for a new trial, defendant appeals.
It would serve no useful purpose for us to relate in detail the revolting acts of which the testimony shows the defendant was guilty, since he relies for reversal of the judgment on the sole proposition that there is not any substantial evidence to sustain the trial court’s finding that the acts of defendant were committed with the specific intent required by section 288 of the Penal Code.
This proposition is untenable,- since an examination of the record discloses that there was substantial evidence considered in connection with such inferences as the trial judge may have reasonably drawn therefrom to sustain the finding *690hereinabove mentioned and each and every other material finding of fact upon which the judgment of guilty was necessarily predicated. We therefore refrain from further discussion of the evidence. (Thatch v. Livingston, 13 Cal. App. (2d) 202 [56 Pac. (2d) 549]; People v. Groves, 9 Cal. App. (2d) 317, 321 [49 Pac. (2d) 888, 50 Pac. (2d) 913]; Leavens v. Pinkham & McKevitt, 164 Cal. 242, 245 [128 Pac. 399].)
The judgment and order are and each is affirmed.
Grail, P. J., and Wood, J., concurred.